The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Specification
1.	The specification is objected to because of a minor informality:
Replace paragraph [0001] above BACKGROUND with the following paragraph:
-- [0001] 	This is a continuation application of U.S. Patent Application No. 16/579,786, filed September 23, 2019 now U.S. Patent No. 11,171,125 issued November 9, 2021, the disclosure of which is incorporated herein by reference in its entirety. U.S. Patent Application No. 16/579,786 claims priority to and benefit of Korean Patent Application No. 10-2018-0140929 under 35 U.S.C. §119, filed on November 15, 2018 in the Korean Intellectual Property Office, the entire contents of which are incorporated herein by reference.		--
Claim Rejections - 35 U.S.C. §102
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102(a)(1) that form the basis for the rejections under this section made in this Office action:
102(a)(1) Conditions for patentability. NOVELTY; PRIOR ART:
A person shall be entitled to a patent unless the claimed invention was patented, described in a:
• Printed publication; • Public use; • On sale; or • Otherwise available to the public before the effective filing date of the claimed invention.	

    PNG
    media_image1.png
    205
    487
    media_image1.png
    Greyscale
* Exception 102(b)(1)(A): To overcome this rejection under 35U.S.C. §102(a)(1) by showing, under 37CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35U.S.C. §102(a)(1);
** Exception 102(b)(1)(B): By providing evidence of a prior public disclosure via an affidavit or declaration under 37CFR 1.130(b).  Applicant is reminded that failure to fully reply to this requirement for information will result in a holding of abandonment.
3.	Claims 1-3 and 6 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by U.S. Patent No. 9,705,034 to Matsumura et al (herein as Matsumura).

    PNG
    media_image2.png
    438
    542
    media_image2.png
    Greyscale
In re claim 1, since Matsumura discloses “a guide layer may be provided between the clad layers 23ab and the light-emitting layer 24” [col. 13], Matsumura inherently teaches a display device comprising:
- a first wall structure (i.e., the left portion of the “guide layer” from a light emitting element 24, in Fig. 1) disposed on a substrate; 		FIG.1 >>>
- a second wall structure (i.e., the right portion of the guide layer from LED 24) disposed on the substrate and spaced apart from the first wall structure;
- a first electrode (i.e., ohmic electrode 11 located on the left of Fig. 1) disposed on the first wall structure [Fig. 11 and col. 28, ln.58];
- a second electrode (i.e., ohmic electrode 11 located on the right) disposed on the second wall structure and spaced apart from the first electrode;
- a LED (light emitting element) 24 disposed between the first wall structure and the second wall structure, the LED electrically contacting with the first and the second electrodes 11 [col. 29, ln.5];
- a first insulating layer 8 disposed between the substrate and the LED [col. 8];
- a first connection electrode (i.e., linear section 12b located on the left of Fig. 1) disposed on the first electrode 11 and directly contacting with a first end portion of the light emitting element 24; and
- a second connection electrode (col 13, lns.46-50: linear section 12b located on the right) disposed on the second electrode 11 and directly contacting with a second end portion of the LED 24.
In re claim 2, Matsumura discloses:
. the first wall structure (i.e., the left portion of the “guide layer” from the LED 24, in Fig. 1) comprises a first guide layer disposed on the substrate and a first wall directly disposed on the first guide layer; and
. the second wall structure (i.e., the right portion of the guide layer from LED 24) comprises a second guide layer disposed on the substrate and a second wall directly disposed on the second guide layer.
In re claim 3, Matsumura discloses the LED 24 disposed between the first guide layer and the second guide layer [Fig. 1].
In re claim 6, Matsumura discloses the LED 24 directly contacting the first insulating layer 8 [Fig. 1].
Claim Rejections – 35 U.S.C. §103
4.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filing date of the claimed invention to a person having skills in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

    PNG
    media_image3.png
    276
    381
    media_image3.png
    Greyscale
5.	Claims 1 and 4-15 are rejected under 35 U.S.C. §103(a) as being unpatentable over Baek et al (U.S. Patent No. 9,293,737) in view of Yokogawa et al (U.S. Patent 5,956,362).
In re claim 1, Baek discloses a display device comprising: 		    FIG. 4 >>>
- a first wall structure (i.e., the left portion of layer 90 from a light emitting element 720, in col. 6) disposed on a substrate;
- a second wall structure (i.e., the right portion of layer 90) disposed on the substrate and spaced apart from the first wall structure;
- a first electrode (i.e., the left portion of layer 710, in Fig. 4) disposed on the first wall structure 90;
- a second electrode (i.e., the right portion of layer 710) disposed on the second wall structure 90 and spaced apart from the first electrode 710 [col. 6, lns.24-39];
- a LED (light emitting element) 720 disposed between the first and the second wall structures 90, the LED electrically contacting with the first and the second electrodes 710 [col. 6, ln.37];
- a first insulating layer 1802 disposed between the substrate and the LED [Fig. 2];
- a first connection electrode (i.e., electrode 730 located on the left of Fig. 4) disposed on the first electrode 710 and directly contacting with a first end portion of the light emitting element 720; and

    PNG
    media_image4.png
    311
    387
    media_image4.png
    Greyscale
- a second connection electrode (i.e., electrode 730 located on the right) disposed on the second electrode (i.e., the right portion of layer 710, in col. 6, ln.43) and directly contacting with a second end portion of the LED 720.
Baek is silent about an etching preventing layer.  Yokogawa, teaching an analogous art to that of Baek, discloses a display device comprising:
- an etching prevention layer 20 disposed on the insulation layer 11 [Fig. 1A].
- first and second guide layers (i.e., the left and right portions of layer 12) disposed on the etching prevention layer 20 and spaced apart; and
- first and second electrodes (i.e., the left and right portions of layer  18 in Fig. 1A) disposed on the first guide layer 12 and electrically connected to the pixel circuit 136;
	It would have been obvious to a person having skills in the art to have modified the device in Saito by utilizing an etching prevention layer for the purpose of preventing subsequent etching from damaging underlying features.
In re claim 2, Baek discloses:
. the first wall structure (i.e., the left portion of the “guide layer” from the LED 720, in Fig. 4) comprises a first guide layer disposed on the substrate and a first wall directly disposed on the first guide layer; and
. the second wall structure (i.e., the right portion of the guide layer from LED 720) comprises a second guide layer disposed on the substrate and a second wall directly disposed on the second guide layer.
In re claim 3, Baek discloses the LED 720 disposed between the first and the second guide layer [Fig. 4]
In re claim 4, Baek does not suggest “a material constituting the first insulating layer and a material constituting each of the first and the second guide layers having an etching selectivity of 1:N where N is 2 or more.”  The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “material …constituting each of the first and the second guide layers having an etching selectivity of 1:N” of any unexpected results arising therefrom. Where patentability is said to be based upon the particular chosen feature, or upon another variable recited in a claim, the Applicant must show that the chosen feature is critical.
In re claim 5, Yokogawa suggests:
. the first insulating layer 8 containing AlAs or AlGaAs [col. 6, ln.60], but not silicon oxide, and 
. the first and the second guide layers 12, each containing “Cl-doped n-type ZnMgSSe cladding layer 12, …” [col. 6, ln.65], but not silicon nitride.	 
It would have been obvious to a person having skills in the art to have modified the etching prevention layer and the guide layers of Yokogawa by utilizing silicon oxide and silicon nitride, respectively.  Since these are merely alternative layers’ material it has been held that substituting one known material for another involves routine skill in the art MPEP 2144.06 & In re Leshin 125SUPQ 416
In re claim 6, Baek discloses the LED directly contacting the first insulating layer 1802 [Fig. 2].
In re claim 7, Baek discloses the LED (light emitting element) comprising:
- a first semiconductor layer (i.e., driving semiconductor layer 135, in col. 5, ln.26); 
- a second semiconductor layer (i.e., semiconductor layer of the adjacent transistor, in Figs. 2 & 4);
- an active layer disposed between the first and the second semiconductor layers (i.e., semiconductor between two adjacent transistors, in Fig. 2); and
- at least one insulating film 160 covering at least an outer surface of the active layer.
In re claim 8, Baek discloses:
. the LED 720 comprise at least one contact electrode layer (i.e., source/drain electrode layer, Figs. 2, 4) on end of the first semiconductor layer or the second semiconductor layer, and
. at least a portion of a side surface of the contact electrode layer covered by the insulating film 160.
In re claim 9, Baek discloses:
. the first connection electrode (i.e., electrode 730 located on the left of Fig. 4) contacts the contact
 electrode layer (i.e., source/drain electrode layer, Figs. 2, 4) disposed on the second semiconductor layer of the LED 720, and
. the second connection electrode (i.e., electrode 730 located on the right) contacts first semiconductor layer 135 of the LED 720 [Figs. 2 & 4].
In re claim 10, Baek discloses:
- a second insulating layer (i.e., layer above the defining layer 190, in Figs. 2 & 4) disposed on LED 720 and not overlapping with at least portion of the first end portion and 720; and
- a third insulating layer (adjacent layer above defining layer 190) disposed on second insulating layer.
In re claim 11, Baek discloses:
. at least a portion of the second connection electrode 730 directly disposed on the second insulating layer (i.e., layer above the defining layer 190), and 
. the third insulating layer (adjacent layer above defining layer 190) directly disposed on the second connection electrode 730 [Figs. 2 & 4].
In re claim 12, Baek discloses at least portion of the first connection electrode 730 disposed on the second insulating layer [Figs. 2 & 4].
In re claim 13, Baek discloses:
- a fourth insulating layer 90 disposed on the first connection electrode and the second connection electrode 730 [Figs. 2 & 4]; and
- a wavelength conversion layer 190 disposed on the fourth insulating layer 90 and comprising a light emitting body 700.
In re claim 14, Baek discloses:
- a fifth insulating layer 120 disposed between the first insulating layer 160 and the substrate 110;
- a connection electrode pattern 176,177 disposed between fifth insulating layer 120 and substrate [Fig2] 
- and a pixel circuit T2 disposed between the fifth insulating layer 120 and the substrate 110, and electrically connected to the connection electrode pattern, wherein the first electrode T2 is electrically connected to the connection electrode pattern 176, 177 [Figs. 2 & 4].
In re claim 15, Baek discloses the thickness of each of the first and the second guide layers 90 being equal to or less than the thickness of the LED 720 [Figs. 2 & 4].

Note:	If the above rejections under 35 U.S.C. §102 and/or 35 U.S.C. §103 can be overcome, the pending claims are further subjected to the following Double Patenting rejections as shown below:
Non-Statutory Double Patenting
 6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims.  See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998).

7.	Claims 1-15 are rejected on the ground of a Non-Statutory Double Patenting as being unpatentable over claims 1-20 of the conflicted U.S. Patent No. 11,171,125 to Heo et al..
	Although the two claims sets are not totally identical of the pending claim 1, respectively,  compared to those features (i.e., display device) of the conflicted claims 8 & 16 and their dependent claims, the claims at issues are not patentably distinct from each other.
	A timely filed Terminal Disclaimer in compliance with 37 CFR 1.321(c) or (d) may be used to overcome an actual rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  
See MPEP §706.02(l)(1)-(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  The Terminal Disclaimer must be signed in compliance with 37 CFR 1.321(b).

Contact Information
8.	To inquire about this communication contact Examiner Calvin Lee at (571) 272-1896 Mon-Fri 9AM-5PM  If attempt to call the Examiner (calvin.lee1@uspto.gov) by phone is unsuccessful, Examiner’s Supervisor, Kenneth Parker, can be reached at (571) 272-2298.  To ask questions about the status of this application, contact Customer Service at (571) 272-1000. The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
November 09, 2022										    /Calvin Lee/

    PNG
    media_image5.png
    7
    666
    media_image5.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815